TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00529-CR


Juan Antonio Ramirez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 2030230, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file a brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than February 7, 2005. 
No further extension of time will be granted.
It is ordered January 21, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish